

116 S3184 IS: Federal Employees and Retirees with Delinquent Tax Debt Initiative (FERDI) Act
U.S. Senate
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3184IN THE SENATE OF THE UNITED STATESJanuary 14, 2020Mr. Braun (for himself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require an annual report of Federal employees and retirees with delinquent tax debt.
	
 1.Short titleThis Act may be cited as the Federal Employees and Retirees with Delinquent Tax Debt Initiative (FERDI) Act. 2.Annual report on Federal employees and retirees with delinquent tax debt (a)In generalThe Secretary of the Treasury (or the Secretary's delegate) shall submit to the relevant committees and make a public on the internet an annual report on current and retired Federal civilian and military employees who have delinquent tax debt or an unfiled tax return for the most recent fiscal year.
 (b)Matters includedThe report under subsection (a) shall include— (1)the population of individuals who are civilian employees, retired civilian employees, active duty military employees, military reserve or national guard employees, and retired military employees;
 (2)the number of individuals in each category listed in paragraph (1) who have delinquent tax debt (excluding those individuals who have an installment agreement) or an unfiled tax return;
 (3)the aggregate balance owed and the delinquency rate for each such category; and (4)the information described in paragraphs (2) and (3) broken down by Federal agency.
 (c)Relevant committeesFor purposes of this section, the term relevant committees means the Committee on Finance of the Senate, the Committee on Ways and Means of the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and Committee on Oversight and Reform of the House of Representatives.